Name: Regulation (EEC) No 231/75 of the Commission of 30 January 1975 concerning production refunds on potato starch and amending the Annex to Regulation (EEC) No 1980/74
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 24/42 Official Journal of the European Communities 31 . 1 . 75 REGULATION (EEC) No 231 /75 OF THE COMMISSION of 30 January 1975 concerning production refunds on potato starch and amending the Annex to Regulation (EEC) No 1980/74 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 120/ 67/EEC (*) of 13 June 1967 on the common organiza ­ tion of the market in cereals , as last amended by Regu ­ lation (EEC) No 85/75 (2) ; Having regard to Council Regulation (EEC) No 11 32/74 (3) of 29 April 1974 on production refunds in the cereals and rice sectors , as last amended by Council Regulation (EEC) No 31 13/74 (4), and in parti ­ cular Article 9 thereof ; Having regard to Council Regulation (EEC) No 3113/74 of 9 December 1974, and in particular Article 2 thereof ; Whereas the amounts referred to in Articles 1 , 5 and 7 of Regulation (EEC) No 1132/74 are to be altered with effect from 1 April 1974 ; Whereas the alteration of these amounts necessitates an alteration of the amount of the refund provided for in Article 2 of Regulation (EEC) No 1132/74, since this refund is the arithmetic mean of refunds granted on maize starch ; whereas this new mean necessitates a change in the amounts listed in Column 5 of the Annex to Commission Regulation (EEC) No 1980/74 (5 ) of 25 July 1974 determining the quantity of potatoes required for the manufacture of 100 kilo ­ grammes of starch , as amended by Regulation (EEC) No 2552/74 (6) ; whereas, in order not to prejudice already existing rights, this measure should not be applied retrospectively ; Whereas the amount as specified in Article 3(1 ) of Regulation (EEC) No 1132/74 in respect of the minimum delivered-to-factory price to be paid to the producer is to be altered only with effect from 1 April 1975 ; whereas, however, in order to ensure that producers suffer no fall in income it is necessary to make provision to ensure that the minimum price to be received by them remains at the same level as before ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 The change with effect from 1 April 1975 of the amount specified in the first subparagraph of Article 1(1 ) of Regulation (EEC) No 1132/74 shall not be taken into account in the calculation of refunds under Article 2 of that Regulation accorded before the date of entry into force of this Regulation . Article 2 1 . The figures in Column 5 (production refund per 100 kg of potatoes) in the Annex to Regulation (EEC) No 1980/74 are replaced by those set out in the Annex to this Regulation . 2 . The change in the amount of the refund as referred to in paragraph 1 above shall not affect the minimum price , as specified in Column 6 of the Annex to Regulation (EEC) No 1980/74, to be received by the producer for 100 kg of potatoes . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 January 1975 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 117, 19 . 6 . 1967, p. 2269/67. (2 ) OJ No L 11 , 16 . 1 . 1975, p. 1 . (3 ) OJ No L 128 , 10 . 5 . 1974, p. 24 . 4 OJ No L 332, 12 . 12 . 1974, p. 1 . (5 ) OJ No L 207, 29 . 7 . 1974, p. 1 . ( b) OJ No L 273 , 8 . 10 . 1974, p. 9 . 31 . 1 . 75 Official Journal of the European Communities No L 24/43 ANNEXE  ANLAGE  ALLEGATO  BIJLAGE  ANNEX  BILAG Restitution Ã la production par 100 kg de pommes de terre (en unites de compte) Erstattung bei der Erzeugung fÃ ¼r 100 kg Kartoffeln (in RE) Restituzione alla produzione per 100 kg di patate (in UC) Restitutie bij de produktie per 100 kg aardappelen (in R.E.) Production refund per 100 kg of potatoes (u.a.) Produktionsrestitution pr. 100 kg kartofler (i RE) Irlande Irland Irlanda Ierland Ireland Irland Royaume-Uni Vereinigtes KÃ ¶nigreich Regno Unito Verenigd Koninkrijk United Kingdom Det forenede Kongerige Autres Ã tats membres Andere Mitgliedstaaten Altri paesi membri Andere Lid-Staten Other Member States Andre medlemsstater 0,203 0,007 0,540 0,206 0,007 0,544 0,206 0,007 0,547 0,207 0,007 0,551 0,210 0,007 0,556 0,211 0,007 0,560 0,212 0,007 0,563 0,214 0,007 0,569 0,216 0,007 0,573 0,218 0,007 0,577 0,219 0,007 0,582 0,220 0,008 0,585 0,222 0,008 0,590 0,223 0,008 0,593 0,225 0,008 0,598 0,228 0,008 0,603 0,228 0,008 0,605 0,230 0,008 0,610 0,232 . 0,008 0,615 0,234 0,008 0,619 0,234 0,008 0,622 0,237 0,008 0,627 0,238 0,008 0,631 0,240 0,008 0,636 0,241 0,008 0,639 0,242 0,008 0,643 0,244 0,008 0,647 0,246 0,008 0,652 0,247 0,008 0,656 0,248 0,008 0,660 0,250 0,009 0,664 0,252 0,009 0,669 0,252 0,009 0,671 0,255 0,009 0,677 0,257 0,009 0,680 0,259 0,009 0,685 0,260 0,009 0,689 0,261 0,009 0,693 0,262 0,009 0,697 0,264 0,009 0,702 0,266 0,009 0,705 0,267 0,009 0,709 0,269 0,009 0,7 1 3 0,270 0,009 0,717 0,272 0,009 0,721 0,274 0,009 0,726 0,275 0,009 0,730 No L 24/44 Official Journal of the European Communities 31 . 1 . 75 Irlande Irland Irlanda Ierland Ireland Irland Royaume-Uni Vereinigtes KÃ ¶nigreich Regno Unito Verenigd Koninkrijk United Kingdom Det forenede Kongerige Autres Ã tats membres Andere Mitgliedstaaten Altri paesi membri Andere Lid-Staten Other Member States Andre medlemsstater 0,276 0,009 0,734 0,278 0,010 0,738 0,279 0,010 0,742 0,281 0,010 0,747 0,284 0,010 0,752 0,285 0,010 0,755 0,286 0,010 0,760 0,287 0,010. 0,763 0,289 0,010 0,767 ' 0,291 0,010 0,772 0,293 0,010 0,775 0,295 0,010 0,781 0,296 0,010 0,785 0,298 0,010 0,790 0,299 0,010 0,793 0,300 0,010 0,797 0,302 0,010 0,801 0,303 0,010 0,805 0,306 0,010 0,810 0,306 0,010 0,813 0,306 0,010 0,814 0,308 0,011 0,817 0,308 0,011 0,818 0,310 0,011 0,821 0,310 0,011 0,823 0,311 0,011 0,824 0,311 0,011 0,824 0,311 0,011 0,825 0,311 0,011 0,826 0,311 0,011 0,827 0,312 0,011 0,828 0,313 0,011 0,829 0,314 0,011 0,832 0,315 0,011 0,834 0,315 0,011 0,835 0,316 0,011 0,837 0,316 0,011 0,839 0,317 0,011 0,841 0,317 0,011 0,842 0,319 0,011 0,845 0,320 0,011 0,847 0,320 0,011 0,847 0,320 0,011 0,850 0,321 0,011 0,852 0,322 0,011 0,854 0,322 0,011 0,856 0,323 0,011 0,857 0,323 0,011 0,858 0,324 0,011 0,861 0,325 0,011 0,862 0,326 0,011 0,865 0,326 0,011 0,866 0,327 0,011 0,868 0,328 0,011 0,870